Citation Nr: 0504968	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-06 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder (other than post-traumatic stress 
disorder).

3.  Entitlement to service connection for a stomach disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran has verified active military service from October 
1963 to October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO), which denied the veteran's claims of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), a depressive disorder, and a stomach 
disorder.  The Board has determined that the issues are more 
accurately characterized as stated on the cover page of this 
decision.  

In March 2003, the veteran requested a hearing with an RO 
review officer at the RO.  In May 2003, the RO notified the 
veteran that a hearing was scheduled for June 18, 2003.  
However, a day prior to his scheduled hearing, the veteran 
stated that he wished to withdraw his request for a hearing.  
See 38 C.F.R. § 20.702(e) (2004); VA Form 119, dated June 17, 
2003.  Accordingly, the Board will proceed without further 
delay.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the veteran's claims file shows that in an August 
2002 decision, the Social Security Administration (SSA) 
granted disability benefits based on psychiatric symptoms.  
The SSA's decision was based, in part, on a report from Tom 
Biller, Ed.D.  The claims file does not currently contain Dr. 
Biller's report, or any of the other medical evidence used to 
support the decision.  On remand, the SSA's medical records 
should be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), was enacted.  
The VCAA eliminated the requirement for a well-grounded 
claim, enhanced VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

With regard to the claim for PTSD, a VCAA letter was sent to 
the veteran in December 2001.  With regard to the claims for 
an acquired psychiatric disorder and a stomach disorder, a 
review of the claims folder fails to reveal VCAA notice from 
the RO to the veteran.  The appellant has not waived his 
right to receive such notice.  See Janssen v. Principi, 15 
Vet. App. 370 (2001) (per curiam).  This VCAA notification 
letter must be provided by the RO.  See Disabled Am. Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003) (invalidating the regulation which empowered the 
Board to issue written notification of the VCAA).

Finally, in March 2003, the RO received additional medical 
and PTSD stressor evidence which has not previously been 
associated with the claims file when the statement of the 
case was issued in January 2003, and a waiver of RO review 
has not been received in conjunction with this evidence.  
Accordingly, the claims must be remanded to the RO so that 
the RO may consider the claims in light of the evidence 
received.  See generally See Disabled American Veterans et. 
al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003) (the Board may not consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. for the following actions:

1.  The RO should fulfill all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475. 

2.  The RO should attempt to obtain the 
veteran's SSA records, and to associate 
them with the claims file.

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any of the determinations remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered. The veteran 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




